Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the remarks and the claim amendments: rejections of 35 U.S.C. 112 (a) and (b) and 35 U.S.C. 102(a1) have been withdrawn.
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
The examiner interprets the followings features of claim 1(similarly applied to claims 6 and 11) and the rejections are based on these interpretations:
determining, a desired aspect ratio based on an output of the orientation sensor, the desired aspect ratio being one of the first aspect ratio and the second aspect ratio; 
interpretations: determining the orientation of the display based on the content of the display as portrait or landscape mode. 
generating a first composite video (see fig. 8A) based on the first video asset (#830) and a third video asset (#850A) associated with the first aspect ratio (i.e. portrait mode), the first composite video having a first layer of video content corresponding to the first video asset and a second layer (#840A) of video content corresponding to the third video asset (#850A); 
in light of the current spec. [0021] discloses to generate a composite video featuring the layers arranged on top of the first video asset, as an example see figs. 3A-B. 

Interprets as a video with text/message/name or a logo.

    PNG
    media_image1.png
    517
    754
    media_image1.png
    Greyscale

and presenting, via the display, the first composite video at the first aspect ratio; and in accordance with a determination that the desired aspect ratio is the second aspect ratio: generating a second composite video based on the second video asset and a fourth video asset associated with the second aspect ratio, the second composite video (see Kilar fig. 8B) having a first layer of video content (#810B) corresponding to the second video asset (see #830) and a second layer of video content corresponding to the fourth video asset (see 850B); and presenting, via the display, the second composite video at the second aspect ratio.
The examiner believes figs. 8A-B of Kilar illustrates the composite video #810A and #810B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable
over Griffin et al., US 2018/0014049 A1, hereinafter Griffin, and further in view of Kilar et al., US 2016/0173944 A1, hereinafter Kilar.

Claim 1. 
Griffin teaches a method comprising: receiving, at a device comprising a display and an orientation sensor (see fig. 2 and [0014] discloses the video streaming devices 102 are generally any devices capable of receiving and presenting digital video content. Example video streaming devices 102 may include mobile devices such as smart phones, personal digital assistants, tablets, smart watches; Internet-connected televisions; or other display devices), a plurality of assets including a first video asset associated with a first aspect ratio and a second video asset associated with a second aspect ratio, the second aspect ratio being different from the first aspect ratio; 
determining, a desired aspect ratio based on an output of the orientation sensor, the desired aspect ratio being one of the first aspect ratio and the second aspect ratio; (in light of the spec. regarding the video asset at [0004] discloses the video asset (e.g., a source file containing video content) matches the aspect ratio of the display on which the video asset is presented), therefore Griffin teaches in figs. 1-2 video streaming devices 102 as the source file, one may interpret the first/second video assets as landscape/portrait modes of fig. 2, or the content/composite video of the display as the first thru N video asset, e.g., the actor and actress can be considered as the first video asset and the cloud i.e. a background as the second video asset and an interface area as the third video asset and the text area as the fourth video asset and so on.). Also Kilar illustrates the first aspect ratio and the second aspect ratio in figs. 8A-B.
in accordance with a determination that the desired aspect ratio is the first aspect ratio: 
generating a first composite video based on the first video asset and a third video asset associated with the first aspect ratio (Griffin teaches at [0019] that the videos may each be natively captured in their respective aspect ratios (instead of being converted from one aspect ratio to another), the videos do not need to be rotated to match the orientation, and the videos do not need to be zoomed, stretched, clipped, or filled to fit the desired orientation. As a result, the displayed content may be optimized in both orientations, thereby providing a better experience for the viewer compared to traditional video players that rotate, clip, or stretch a video to fit the non-native orientation. The examiner comments: in fig. 2 illustrates all video assets are based on the first video asset i.e. the actor and actress aspect ratio) the first composite video having a first layer of video content corresponding to the first video asset and a second layer of video content corresponding to the third video asset; and 
presenting, via the display, the first composite video at the first aspect ratio (see fig. 2 upper picture); and in accordance with a determination that the desired aspect ratio is the second aspect ratio (see [0022] discloses the orientation sensor 106 may detect an angular motion of the device 102 to determine when the device 102 begins to rotate. The device 102 may then request the second video from the server 120 when it can predict with a reasonable degree of certainty that an orientation change is imminent); 
generating a second composite video based on the second video asset and a fourth video asset associated with the second aspect ratio (see fig. 2 lower picture can be considered as generating the second composite video) the second composite video having a first layer of video content corresponding to the second video asset and a second layer of video content corresponding to the fourth video asset; and 
presenting, via the display, the second composite video at the second aspect ratio ((see fig. 2 lower picture presenting the second composite video). 
Griffin is silent specifying the first composite video having a first layer of video content corresponding to the first video asset and a second layer of video content corresponding to the third video asset, and the second composite video having a first layer of video content corresponding to the second video asset and a second layer of video content corresponding to the fourth video asset.
However, Kilar teaches in figs. 8A-B, generating a first composite video (see fig. 8A) based on the first video asset (#830) and a third video asset (#850A) associated with the first aspect ratio (i.e. portrait mode), the first composite video having a first layer of video content corresponding to the first video asset and a second layer (#840A) of video content corresponding to the third video asset (#850A); generating a second composite video based on the second video 
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kilar (i.e. to provide user interfaces for selecting audio-visual content and viewing audio-visual content) into teachings of Griffin (i.e. automatically match the orientation of the device and play a version of the video filmed, produced and formatted for that orientation) in order to generate a composite video for different orientation of a display. 
  
Claim 4. 
Griffin teaches the method of claim 1, wherein receiving the plurality of assets includes receiving a first data stream ([0014] streaming devices 102 capable of receiving) comprising the first video asset and the second video asset. ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120).

Claim 5.
Griffin teaches the method of claim 4, wherein the first data stream includes a plurality of frames of the first video asset interlaced with a plurality of frames of the second video asset. ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120. 



Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable
over Griffin, Kilar and further in view of Krzyzanowski US 2013/0028446 A1.

Claim 2.
Griffin teaches the method of claim 1, wherein: the device further includes a speaker
(Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)); the plurality of assets ([0016], text or other visual effects overlaid on the scene may also be placed and oriented in a manner suitable for the particular aspect ratio) further comprises a first audio asset (Fig. 5: 518: speaker); the first video asset (Fig. 2: text) is associated with the first audio asset (Fig. 5: 518:
speaker); the second video asset (Fig. 2: play button) is associated with the first audio asset (Fig. 5: 518: speaker); and the method further comprises presenting the first audio asset (Fig. 5: 518: speaker or volume) via the speaker (Fig. 5: 518: speaker), concurrently with presenting the selected video asset.
However, Griffin and Kilar do not disclose assigning an audio asset with an orientation, via the display, the first composite video or the second composite2sf-4270514Application No.: 16/742,642Docket No.: 79482-20001.01 video.
Krzyzanowski teaches assigning an audio asset with an orientation (Fig. 12:120 adjust
stereo audio output based on orientation information; [0017]).
Thus, it would have been obvious to one of ordinary skill in the art at the time the
invention to combine the orientation sensor of Griffin, the user interface of Kilar and associate it with the audio as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski,


Claim 3. 
Griffin teaches the method of claim 1, wherein: the device further includes a speaker (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)); 
the plurality of assets further comprises a first audio asset (Fig. 5: 518; [0032], a signal generation device 518 (e.g., a speaker)) and a second audio asset ([0041], user to set volume control, different from the first audio asset ([0041], user to set volume control (e.g. low and high));  21 sf-4161700Attorney Docket No.: 79482-20001.01 
However, Griffin and Kilar may not explicitly disclose the first aspect ratio is associated with the first audio asset; 
Krzyzanowski teaches the first aspect ratio is associated with the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.); the second aspect ratio is associated with the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected); and the method further comprises: 
in accordance with the determination that the desired aspect ratio is the first aspect ratio ([0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), presenting, via the speaker, concurrently with presenting the first composite video, the first audio asset ([0064], When the electrical device 10 is in the second orientation (e.g. portrait), as is shown in FIG. 3, the first and third speakers 31, 33 can be selected.); in accordance with the determination that the desired aspect ratio is closer to the 0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output), presenting, via the speaker, concurrently with presenting the first composite video, the second audio asset ([0064], when the electrical device 10 is in the first orientation (e.g. landscape), as is shown in FIG. 2, the first speaker 31 and the second speaker 32 may be selected. Also see Figs. 2, 3; Fig. 12; [0064], Depending on the orientation, output to the speakers 31, 32, 33 may be selected to provide stereo audio output).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to take the orientation sensor of Griffin, the user interface of Kilar and associate it with the audio as taught in Krzyzanowski for the purposes of enhancing user multimedia experience (Krzyzanowski, [0003]). 

Claims 7-8, and 12-13 are rejected with similar reasons as set forth in claims 2-3, respectively above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613